Citation Nr: 0000738	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for residuals, 
including a superficial scar, of a shrapnel wound to the 
right knee.

2.  Entitlement to a compensable rating for residuals, 
including a scar, of shrapnel wounds to the chest and back.

3.  Entitlement to a compensable rating for residuals, 
including a superficial scar, of a shrapnel wound to the 
right wrist.

4.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss


INTRODUCTION

The veteran had active service in the United States military 
from January 1958 to May 1970.  

It is noted that a May 1999 rating decision denied service 
connection for a heart condition, and a low back condition, 
as secondary to the shrapnel wounds to the chest and back, 
and right knee, respectively.  The veteran was apprised of 
his appellate rights in May 1999.  As no notice of 
disagreement has yet been filed, the issue numbered 1. above 
does not include the question of secondary service connection 
for a low back condition, and the issue numbered 2. above 
does not include the question of secondary service connection 
for a heart condition.  And, the Board will address the issue 
numbered 1. in the Remand portion of this decision.


FINDINGS OF FACT

1.  Residuals, including a scar, of shrapnel wounds to the 
chest and back are not tender and painful on objective 
demonstration, poorly nourished, or subject to repeated 
ulceration, nor do they limit function of the parts affected.  
Nor does the disability picture more nearly approximate any 
of these criteria.

2.  Residuals, including a superficial scar, of a shrapnel 
wound to the right wrist are not tender and painful on 
objective demonstration, poorly nourished, or subject to 
repeated ulceration, nor do they limit function of the parts 
affected.  Nor does the disability picture more nearly 
approximate any of these criteria.

3.  Malaria is inactive, without confirmed relapses or 
association with residuals such as liver or spleen damage.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals, 
including a scar, of shrapnel wounds to the chest and back 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Code 7805 (1999).

2.  The criteria for a compensable rating for residuals, 
including a superficial scar, of a shrapnel wound to the 
right wrist are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Code 7805 
(1999).

3.  The criteria for a compensable rating for malaria are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.31, 4.88b, Diagnostic Code 6304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claims are well grounded 
and adequately developed.  38 U.S.C.A. § 5107.




Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  In determining the disability evaluation, the VA 
must acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 (1999), which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 
(1999), which requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  The provisions of 38 C.F.R. § 4.10 
(1999) state that, in cases of functional impairment, 
evaluations are to be based upon the lack of usefulness, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.

Prior to August 30, 1996, malaria was rated 10 percent if 
recently active with one relapse in the past year, or if an 
old case with moderate disability.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (1996).

As of August 30, 1996, the criteria under Diagnostic Code 
6304 changed and provide that a 100 percent rating for 
malaria is assigned when there is an active disease process.  
Relapses must be confirmed by the presence of malarial 
parasites in blood smears.  Thereafter, malaria is to be 
rated as residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 
(1999).  

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent evaluation is warranted 
for superficial scars which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Scars may be evaluated on the basis of any 
related limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).


Factual Background

Service connection for the disabilities at issue was granted 
by a June 1971 rating decision.  The decision reviewed 
service medical records showing gunshot wound scars of the 
left side of the chest and right wrist, and of 
hospitalization for malaria in 1969.  The decision also 
reviewed findings on VA examination of May 1971, as discussed 
below.  

At the May 1971 VA examination, the veteran reported shell 
fragment wounds of the right wrist, forearm and chest.  On 
examination, the right wrist had a full range of motion and 
no scars were seen there.  However, there was a 1"-
circumference, superficial, moveable scar on the ulnar side 
of the forearm, without muscle damage.  Grip was normal in 
both hands.  A superficial shell fragment wound of the chest 
in the left pectoral area was noted.  Scarring was irregular 
and 1" by 1/2" and without muscle damage.  X-rays showed a 
foreign body in the back, but no scar was seen in the area, 
and there was no muscle involvement.  Medical examination was 
negative for abnormality. 

Accordingly, the June 1971 rating decision allowed service 
connection, in pertinent part, for superficial scar of the 
chest and back and superficial scar of the right wrist, as 
well as malaria.  All of the scars were attributed to shell 
fragment wounds.  All of these disabilities were rated 0 
percent, which ratings continue to the present.  

At a January 1974 VA examination, the scars of the chest and 
back were not noted.  The right wrist was noted to be without 
loss of range of motion, and strength was normal.  The wrist 
scar was reportedly 1" long, nontender, not swollen, and 
very mildly depressed, with very mild cosmetic defect.  It 
was noted that the last recurrence of malaria had been in 
1969 by history, and that no residuals were currently shown.  

More recently, a VA systemic conditions examination in 
December 1994 revealed that the veteran reported having had 
malaria in 1968, 1970 and 1971, with no recurrences since 
then.  Skin examination at that time showed, in pertinent 
part, diagnoses of scars of the right forearm and chest.  

In September 1995, the veteran testified as to the severity 
of several of his disabilities at a hearing before a hearing 
officer at the Regional Office.  

In May 1996, a VA general medical examination was conducted 
(erroneously marked as an examination of the heart on its 
report).  The veteran was reported as last having had a 
recurrence of malaria in 1974.  He was not taking anti 
malaria drugs.  While he related having had fever, night 
sweats, and chills, the physician attributed this to viral 
syndrome or influenza.  The relevant diagnosis was history of 
malaria without current symptoms or recurrence.  The veteran 
also reported a history of scars of the chest and back as 
residuals of shrapnel wounds.  It is noted that while the 
veteran alleged occlusion of the circumflex artery and heart 
disease secondary to his chest wound, the examiner's 
characterization was of "[h]istory of apparently superficial 
SFW of left upper anterior chest wall without known 
penetration into pulmonary and/or cardiac structures."  

In April 1997, the veteran testified before the undersigned 
at a hearing held at the Regional Office.  In summary, he 
described his symptoms in detail.  He had had relapses of 
malaria but had recovered.  He attributed numbness of his 
chest to his shrapnel wound scar there.  His right wrist was 
reportedly not really a significant source of problems, but 
if it hurt in the wintertime, then he took Tylenol for this.  
The Board remanded the case for additional development in 
September 1997.  

VA joints examination in February 1998 disclosed that (aside 
from the right knee, to be discussed below) the physical 
examination was normal, with normal range of motion in all 
joints.  VA scars examination at that time, by the same 
physician, noted that physical examination was essentially 
unchanged since the last (1996) compensation examination, 
which, it is noted, was also conducted by this physician, who 
added:  "There are multiple well-healed gunshot wound and 
shrapnel fragment wound scars as noted previously, without 
any abnormal findings to be noted.  There is no limitation of 
function due to scar.  There is no disfigurement, etc."  The 
general medical examination at that time (also by same 
physician) revealed remarks that the examination for malaria 
was essentially unchanged since the last (1996) compensation 
examination.  There were no known recurrences since 1974 and 
no current symptoms.  It was also noted that there were no 
current symptoms associated with the right wrist.  Pertinent 
diagnoses included:  Status post Falciparum malaria without 
recurrence or current symptoms; Status post shrapnel fragment 
wound to the right forearm without current symptoms; Status 
post superficial shrapnel fragment wounds of left upper 
anterior chest wall [heart disease being unrelated to this 
shrapnel fragment wound]; and Status post superficial 
shrapnel fragment wound of midline dorso-lumbar region.  On 
radiology studies in February 1998, the veteran's right wrist 
remained normal.  A malaria parasite smear at that time 
revealed the finding, "NONE SEEN."

A VA neurological examination in February 1998 revealed the 
veteran's history of numbness around the scar of the bullet 
wound on the chest wall, and soreness of the right upper 
extremity in cold weather, but also the note that he 
"doesn't have much symptoms involving" this extremity.  On 
motor examination, there was normal muscle mass, strength, 
and touch in the right upper extremity.  On the sensory 
examination, the veteran had diminished sensation to pinprick 
in the area around the bullet wound on the chest wall.  
Vibration was minimally impaired at the malleoli bilaterally 
but was more impaired on the right.  Position was intact.  
The pertinent diagnosis was localized sensory findings on the 
chest wall near scar.  


Analysis

The Board will initially analyze the disabilities which it 
will rate as scars.  As discussed above, the current 
diagnosis of the residuals, including scar, of the shrapnel 
wounds to the chest and back are of localized sensory 
findings on the chest wall near the scar.  The current 
diagnosis of the residuals, including a superficial scar, of 
shrapnel wound to the right wrist is status post shrapnel 
fragment wound to the right forearm without current symptoms.  
In the case of both disabilities, there is no significant 
evidence of limitation of the parts affected, poor 
nourishment, or repeated ulceration.  Nor is there a showing 
of tenderness or pain on objective demonstration.  Finally, 
for the anterior chest wall scar, the localized sensory 
findings are not approximate to these criteria.  38 C.F.R. 
§§ 4.7, 3.118, Diagnostic Codes 7803-05.  The Board stresses 
that it has considered all competent, relevant evidence, 
including the personal hearing testimony.  However, in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.  Accordingly, the 
Board has determined to continue the zero percent ratings for 
these disabilities.  

The Board will secondly address malaria.  As noted above, 
during the course of this claim, the rating criteria for 
malaria have changed.  Previously, to be rated compensably, 
malaria must have been recently active with one relapse in 
the past year or an old case with moderate disability.  
Currently, to be compensable, malaria must be either an 
active disease or rated on residuals such as liver or spleen 
damage.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  See 38 C.F.R. § 4.31, 
and § 4.88b, Diagnostic Code 6304 (1996-1999).  The Board has 
carefully considered the testimony that the veteran has had 
relapses of malaria.  However, the overwhelming medical 
evidence in this case is that the veteran is status post 
Falciparum malaria without recurrence or current symptoms.  
No malaria parasites were seen on the February 1998 malaria 
smear.  And, the rating schedule provides compensable ratings 
based only on disability.  38 U.S.C.A. § 1155.  As such, 
malaria could not be compensably rated under either the old 
or the new rating criteria.  Accordingly, the Board finds it 
does not prejudice the veteran by continuing the 
noncompensable rating, under the current criteria, although 
the veteran was not apprised of these criteria previously.  
See Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991); Bernard 
v. Brown, 4 Vet.App. 384 (1993); see also Rhodan v. West, 12 
Vet.App 55. (1998) (effective date of revised regulations 
prevents their application prior to that date).
 
Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court of Appeals for Veterans Claims has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  


ORDER

A compensable rating for residuals, including a scar, of 
shrapnel wounds to the chest and back is denied.

A compensable rating for residuals, including a superficial 
scar, of a shrapnel wound to the right wrist is denied.

A compensable rating for malaria is denied.  


REMAND

The Board finds that it needs to remand the issue of the 
rating for residuals, including a superficial scar, of a 
shrapnel wound to the right knee.  A longitudinal review of 
the relevant medical evidence discloses significant questions 
regarding the nature those residuals.  

The Board will briefly review the medical evidence.  At the 
May 1971 VA examination, the right knee wound was said to not 
involve the joint or patella.  At the January 1974 VA 
examination, the veteran complained of right knee weakness, 
but the examiner said this was subjective.  In May 1996, for 
the first time, the veteran gave a VA examiner a history of 
having dislocated the right patella at the time of the 
shrapnel wound, with resulting pain, instability, and limited 
range of motion.  The veteran walked with a limp.  However, 
X-rays were normal.  The examiner nonetheless diagnosed 
status [post] shrapnel wound with dislocation of right 
patella with well healed scar and right knee disability.  VA 
joints examination in February 1998 showed the right knee to 
have flexion to 10 degrees and that the knee was otherwise 
rigid.  The 1996 diagnosis was said to be essentially 
unchanged.  On neurological examination in February 1998, the 
veteran dragged his right leg when he walked.  The relevant 
diagnoses were right lower extremity weakness secondary to 
shrapnel wound and right sciatica. 

Based on this medical evidence, the Board finds there is a 
real issue as to the etiology of the complaints the veteran 
attributes to his right knee.  We note that the service 
records and the early post-service medical records indicate 
that the injury caused only a superficial scar and had no 
joint involvement; however, beginning in 1996, the veteran 
has attributed a patellar dislocation to the injury.  While 
the Board can discern no objective findings to support this 
history of patellar dislocation in service, the joints 
examiner in 1996 and 1998 accepted the history, and it may 
form the basis for the 1998 neurologist's opinion as well.  
It is not clear, however, that these examiners reviewed the 
early VA examinations, which show a different picture of the 
original injury and its effects.  Accordingly, the Board will 
request below that the case be returned to the 1998 examiners 
for their further review and conclusions.  

The case is hereby Remanded for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any right 
knee disorder since November 1997.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The claims folder is to be returned 
to the 1998 VA examiners.  They should 
carefully review the claims folder and 
provide opinions as to the etiology of 
any neurological and/or joint impairment 
in the veteran's right knee.  Their 
opinions should be explained with 
reference to the documented medical 
history of the veteran's service-
connected shrapnel wound of the right 
knee with superficial scar and should 
discuss the applicable medical and 
anatomic principles.  The examiners 
should attempt to reconcile their 
opinions.  

3.  Should the 1998 VA examiners be 
unavailable, then the veteran should be 
afforded VA orthopedic and neurologic 
examinations by appropriate specialists 
to determine the etiology of any 
neurological and/or joint impairment in 
the veteran's right knee.  Their opinions 
should be explained with reference to the 
documented medical history of the 
veteran's service-connected shrapnel 
wound of the right knee with superficial 
scar and should discuss the applicable 
medical and anatomic principles.  The 
examiners should attempt to reconcile 
their opinions.  The claims folder must 
be made available to the examiners for 
review before the examinations. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 


